Citation Nr: 1416168	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-44 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material has been submitted to reopen a claim for service connection for Hansen's disease; and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel





INTRODUCTION

According to the February 2010 rating decision, the Veteran served on active duty with the United States Navy from February 1968 to August 1968.  There is no DD-214 of record.  This issue is further addressed in the remand portion of the decision below. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In April 2013, proper notice was sent to the Veteran regarding his Travel Board hearing scheduled for May 2013.  However, the Veteran did not appear for the hearing and did not provide a reason for his failure to appear.  Thus, his request for a hearing before the Board is considered withdrawn.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for Hansen's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied a claim for service connection for Hansen's disease due to lack of submission new and material evidence to reopen the claim.  The Veteran did not appeal.  

2.  The evidence received since the prior denial of service connection for Hansen's disease was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.110 (2013).

2.  The evidence received since the May 2005 rating decision is new and material and the claim for service connection for Hansen's disease, is considered reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for Hansen's disease.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency as to notice or assistance has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Veteran was originally denied service connection in an August 1979 rating decision because there was evidence that the Veteran's leprosy existed prior to service.  In that regard, the rating decision indicated that leprosy was epidemic to the Philippines (the Veteran was born and lived in the Philippines) and based on the short period of time in which the Veteran's symptoms manifested after entrance into active service, it was likely that the Veteran's condition existed prior to enlistment.  The decision noted that the "accepted incubation period of Hansen's disease would indicate that the disease was present prior to enlistment despite the alleged absence of cutaneous manifestations on his entrance examination."  The Veteran did not appeal the decision; therefore it became final. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  Final decisions will not be reopened unless new and material evidence is presented or secured with respect to a claim which has been disallowed.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the May 2005 rating decision, the RO denied the Veteran's claim for service connection for Hansen's disease because no new medical evidence was submitted.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the May 2005 rating decision is final. 

Since the previous denial, the Veteran submitted two statements from Dr. A.K. who stated that the Veteran's Hansen's disease was not present at his time of enlistment and "may indeed have been in the incubation stages."  She further stated that based on the symptoms which arose during the Veteran's boot camp, she believes that "this constitutes objective evidence of worsening of a pre-existing condition."  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  Further, as the evidence relates to the reason for the previous denial (i.e., it indicates that the Veteran's preexisting condition worsened), it is also material; therefore, the claim must be reopened.  

As will be discussed in detail below, although the claim has been reopened, further development is required prior to adjudication.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for Hansen's disease is reopened.  


REMAND

The Veteran was afforded a VA examination in August 2011 where the examiner opined that the Veteran's Hansen's disease was "less likely as not aggravated by his active service as he was diagnosed very shortly after entering boot camp."  There is no Hansen's disease or related condition listed on the Veteran's entrance examination; therefore, the Veteran is presumed sound at entry.  Accordingly, it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence.  An April 1968 Report of Medical Board states that the Veteran was diagnosed with tuberculoid leprosy.  It further stated that the accepted incubation period of Hansen's disease would indicate that the disease was present prior to enlistment despite the alleged absences of cutaneous manifestations [during the enlistment examination.]"  Further, as mentioned above, a statement from Dr. A.K. indicates that "due to the long latency period of Hansen's disease [the Veteran] may indeed have been in the incubation stages [at the time of his enlistment.]"  The Board finds that based on the April 1968 report and Dr. A.K.'s October 2010 statement, there is clear and unmistakable evidence that the Veteran's Hansen's disease pre-existed service.  However, a remand is necessary for an opinion as to whether it is clear and unmistakable that any such disorder was not aggravated or that any increase was due to the natural progression.  See 38 U.S.C.A. § 1111; Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).
Second, it does not appear that the Veteran's DD-214 is of record.  There is a discharge certificate which verifies that the Veteran was discharged from the United States Navy in August 1968, but there are no other documents to verify the Veteran's period of active duty.  The Veteran's enlistment examination was conducted in November 1967; however, previous rating decisions indicate that the Veteran's active duty began in February 1968.  Accordingly, while on remand, the Agency of Original Jurisdiction (AOJ) must attempt to verify all periods of active duty service for the Veteran and to obtain any outstanding DD-214 forms, personnel records and service treatment records for any verified period of service.

Third, the Veteran submitted a June 2009 statement from Dr. A.K. which states that the Veteran has been a patient of Comprehensive Health Center, San Ysidro Health Center since December 2004.  However, there are no records from this facility of record.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. A.K. or the Comprehensive Health Center and any other private facility where the Veteran has been assessed or treated for his Hansen's disease.

If, after making reasonable efforts to obtain non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Verify the precise dates of all periods of active duty service.  Then, obtain and associate with the claims file a copy of all of the Veteran's DD-214 forms for all periods of verified active duty service.  The AOJ should also ensure that all available personnel records and service treatment records from all periods of verified active duty service have been associated with the claims file.

3.  Then, obtain an addendum opinion from the August 2011 VA examiner (or an appropriate medical professional) regarding the Veteran's Hansen's disease claim.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following question:

Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing Hansen's disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  

A complete rationale must be provided for the opinion.  

4.  Then, readjudicate the claim on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


